Case 3:18-cv-00074-TJC-MCR Document 23 Filed 01/09/19 Page 1 of 8 PageID 256



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


   WACKO’S TOO, INC., a Florida
   Corporation doing business as
   Wacko’s,

              Plaintiff,

   v.                                                  Case No. 3:18-cv-74-J-32MCR

   CITY OF JACKSONVILLE, a
   Florida municipal corporation and
   KEVIN L. JONES, individually,

              Defendants.




                             FINAL CONSENT ORDER

              THIS CAUSE came before the Court on the parties’ Joint Motion for

   Entry of Final Consent Order, (Doc. 21), and the Court having examined the

   Joint Motion and the parties’ Settlement Agreement, and having reviewed the

   file, it

              FINDS AS FOLLOWS:

              A.    Plaintiff filed a Complaint alleging various violations of its civil

   rights under 42 U.S.C. § 1983, together with certain state law claims.

              B.    The City of Jacksonville filed a Counterclaim seeking to enforce

   certain provisions of the City’s Code of Ordinances.
Case 3:18-cv-00074-TJC-MCR Document 23 Filed 01/09/19 Page 2 of 8 PageID 257




         C.    The parties subsequently entered into a Settlement Agreement at

   mediation which resolved all of the claims set forth in Plaintiff’s Complaint as

   well as the Defendant’s Counterclaim. The Settlement Agreement has been

   filed with this Court.

         D.    The parties have agreed that the relief afforded by this Consent

   Order shall not be construed as a concession by the Defendants that they

   violated any of Plaintiff’s constitutional rights or committed any act of

   wrongdoing, it being acknowledged that the Defendants specifically deny any

   such violations or wrongful acts.

         E.    The parties have further agreed that Plaintiff shall be entitled to

   no relief under its Complaint other than the specific relief provided in the

   parties’ Settlement Agreement and by this Consent Order, and that all other

   claims asserted by Plaintiff or which could have been asserted by Plaintiff shall

   be and are dismissed with prejudice.

         F.    The parties have further agreed that Defendant City of Jacksonville

   shall be entitled to no relief under its Counterclaim, and that all other claims

   asserted by Defendants or which could have been asserted by Defendants shall

   be and are dismissed with prejudice.

         AND IT APPEARING to the Court that the parties have reached

   agreement on all outstanding issues in the case,



                                          2
Case 3:18-cv-00074-TJC-MCR Document 23 Filed 01/09/19 Page 3 of 8 PageID 258




         IT IS HEREBY ORDERED as follows:

         1.    The Jacksonville Fire and Rescue Department (“JFRD”) shall adopt

   the following administrative policy which shall apply to its employees. The

   policy shall be distributed to all such employees via e-mail and shall be included

   in the employee handbook or policy guidelines governing those employees:

         A.    Unless the employee has secured an administrative search

   warrant, or exigent circumstances exist, the employee shall request permission

   to search the interior of any premises for which consent is required prior to

   conducting a search. At the time the employee requests permission to search,

   he shall give a “Blackstone Notice” to the landowner or person in charge of the

   premises which shall include all of the information shown in Exhibit “A”

   attached to the parties’ Settlement Agreement, (Doc. 21 at 12), except for the

   information regarding charges for the inspection. Employees are encouraged to

   secure a signature on the Blackstone Notice acknowledging receipt and consent

   to search, but a signature is not required so long as the Notice is actually given.

   The foregoing notice requirement shall not apply to permit inspections

   conducted to verify that corrective measures required by a notice of violation

   are being undertaken.

         B.    In all cases where an authorized JFRD employee has ordered the

   emergency closure of a business or vacation of property under § 420.111 the



                                           3
Case 3:18-cv-00074-TJC-MCR Document 23 Filed 01/09/19 Page 4 of 8 PageID 259




   JFRD shall be responsible for sending the written notice to both the landowner

   and to the occupant of the property as required by § 420.111(c).

         C.      In every circumstance where a JFRD employee has ordered the

   emergency closure of a business or vacation of property under § 420.111 and a

   lawful request has been filed for an expedited hearing pursuant to

   §§ 420.111(g), (h) and (i), the JFRD employee who signed the cease and desist

   order / notice to vacate shall notify the Jacksonville Special Magistrate of the

   request for hearing on the same day as the receipt of the request for hearing, if

   received before 3:00 PM on a weekday; or by 12:00 P.M. on the first business

   day after receipt of the request, if received after 3:00 PM or on a

   weekend/holiday. The notice to the Special Magistrate shall be by e-mail

   [currently,   aprilm@coj.net)]   or   hand   delivery   [to   Special   Magistrate

   Administrative Office, 214 N. Hogan Street, 7th Floor, Jacksonville, Florida

   32202] and shall include a copy of the cease and desist order / notice to vacate

   and the request for hearing. A copy of the notice shall be e-mailed to the

   requesting party at the time it is provided to the Special Magistrate. The JFRD

   employee who issued the cease and desist order / notice to vacate or the

   requestor may follow up with the Special Magistrate on the following business

   day to confirm receipt of the request for hearing and to confirm that the matter

   will be set for hearing by the Special Magistrate.



                                           4
Case 3:18-cv-00074-TJC-MCR Document 23 Filed 01/09/19 Page 5 of 8 PageID 260




         The City shall take no action to interfere with the setting of the hearing

   before the Special Magistrate and, in particular, shall not cancel or move to

   continue the hearing without reasonable cause. Only the party who requested

   the hearing shall have the authority to ask that the request for hearing be

   withdrawn.

         2.     JFRD shall adopt the following administrative policy which shall

   apply to its employees. The Fire Marshall or his designee who issues a cease

   and desist order or notice to vacate pursuant to § 420.111 shall be responsible

   for documenting the progress of the fire safety inspection and its aftermath, on

   a complaint or reinspection form which shall include, at a minimum:

         A.     A case number assigned to the matter (which may be the number

   of the Notice of Violation which directed the closure / vacation) and which shall

   be included on all complaint and reinspection forms.

         B.     The name of the person or persons who gave consent to the

   inspection / search.

         C.     The date on which the emergency is resolved and the business can

   reopen or the premises can be reoccupied.

         D.     Information concerning any subsequent inspections to determine

   compliance with the cease and desist order / notice to vacate, which shall




                                          5
Case 3:18-cv-00074-TJC-MCR Document 23 Filed 01/09/19 Page 6 of 8 PageID 261




   include the date of the inspection, the name of the person conducting the

   inspection and a brief summary of the results of the inspection.

         E.    The date on which all issues noted in the cease and desist order /

   notice to vacate have been addressed (or withdrawn by the Fire inspector).

         The documentation required under this policy may be in the form of a

   paper file and need not be in the form of a computer database.

         3.    The terms of this paragraph 3 shall apply to Plaintiff’s premises,

   the adjacent bay occupied by Wacko’s Liquor Depot, Inc. and to the businesses

   listed in paragraph 4(C) below. With respect to those entities, JFRD shall

   employ this administrative construction of the term “immediate threat exists to

   the life and safety of the occupants and/or the public” (as used in §420.111(a)):

         A.    It is the policy of JFRD that a cease and desist order / notice to

   vacate shall not issue in those circumstances where the threat to public health

   and safety does not create an imminent danger and is easily correctible within

   one (1) hour of the time the issue is brought to the manager’s attention.

         B.    Failure to obtain permits, failure to submit life safety plans, lack of

   a current occupancy designation, and similar technical, noncompliance with the

   fire safety code shall not be considered an immediate threat. Nothing shall limit

   the Fire Marshal from enforcing the fire code against unpermitted work that is

   an immediate threat.



                                           6
Case 3:18-cv-00074-TJC-MCR Document 23 Filed 01/09/19 Page 7 of 8 PageID 262




         4.     For a period of nine months from October 23, 2018, or until July 23,

   2019, KEVIN L. JONES shall avoid inspecting any of the premises identified in

   paragraph 4(C) as provided herein. This restriction shall not apply to any other

   employee of the City of Jacksonville.

         A.     During weekdays, from 8:00 AM through 5:00 PM, JONES shall not

   inspect the premises listed below.

         B.     JONES shall not participate in DART inspections of the subject

   premises unless he has made a good faith inquiry and determined that no other

   employee of the Fire Rescue Department is available to conduct the inspections.

         C.     This restriction on inspections shall not apply to non-DART

   inspections made after 5:00 P.M. on weekdays or at any time on weekends,

   which are based on a documented complaint that one of the listed premises is

   in violation of the fire safety code.

         The premises subject to this paragraph are:

         (1)    Wackos, 3701 Emerson Street, Jacksonville;

         (2)    Silver Fox, 3243 West Beaver Street, Jacksonville,

         (3)    Gold Rush, f/k/a// Mirage, 4919 N. Main Street, Jacksonville

         (4)    Sinsations, 2560 Emerson Street, Jacksonville;

         (5)    Bare Assets, 10749 N. Main Street, Jacksonville;

         (6)    Passions, 9801 Beach Blvd., Jacksonville

                                           7
Case 3:18-cv-00074-TJC-MCR Document 23 Filed 01/09/19 Page 8 of 8 PageID 263




         (7)    Mascaras, 3225 Southside Blvd., Jacksonville

         5.     Each party shall bear their own attorney’s fees, expert witness fees

   and costs in the above-captioned proceedings.

         6.     Except as otherwise specified in this Consent Order, Plaintiff’s

   claims and the City of Jacksonville’s Counterclaims are hereby dismissed with

   prejudice.

         7.     The Clerk is directed to close this case. However, the Court reserves

   jurisdiction to enforce the terms of the parties’ Settlement Agreement and this

   Order.

         DONE AND ORDERED in Jacksonville, Florida this 9th day of

   January, 2019.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge

   jb
   Copies:

   Counsel of record




                                           8
